Citation Nr: 1505268	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connection bilateral pes planus and/or bilateral ankle disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service connection bilateral pes planus and/or bilateral ankle disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to service connection bilateral pes planus and/or bilateral ankle disability.  

4.  Entitlement to service connection for a left hip disability, to include as secondary to service connection bilateral pes planus and/or bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the benefits sought on appeal.

The RO characterized the Veteran's claims of entitlement to service connection for right and left knee disabilities as new and material claims.  Service connection for a bilateral knee disability was denied in an April 2009 rating decision.  Additional, pertinent evidence was submitted within the year following the April 2009 rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b), see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).  Thus, the issues of entitlement to service connection for right and left knee disabilities are considered original claims, and not claims to reopen.

In October 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether a relationship exists between the Veteran's right knee disability and his bilateral pes planus and/or bilateral ankle disabilities.  

2.  The evidence of record is in equipoise as to whether a relationship exists between the Veteran's left knee disability and his bilateral pes planus and/or bilateral ankle disabilities.  

3.  The evidence of record is in equipoise as to whether a relationship exists between the Veteran's right hip disability and his bilateral pes planus and/or bilateral ankle disabilities.  

4.  The evidence of record is in equipoise as to whether a relationship exists between the Veteran's left hip disability and his bilateral pes planus and/or bilateral ankle disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his right knee disability was caused or aggravated by his bilateral pes planus and/or bilateral ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Resolving all doubt in the Veteran's favor, his left knee disability was caused or aggravated by his bilateral pes planus and/or bilateral ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  Resolving all doubt in the Veteran's favor, his right hip disability was caused or aggravated by his bilateral pes planus and/or bilateral ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  Resolving all doubt in the Veteran's favor, his left hip disability was caused or aggravated by his bilateral pes planus and/or bilateral ankle disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran contends that his bilateral knee and bilateral hip disabilities are secondary to his service-connected bilateral pes planus and/or bilateral ankle disabilities.  For the reasons discussed below, the Board agrees.

The Veteran does not contend, nor does the record show, that his bilateral knee and bilateral hip disabilities had their onset during military service.  He specifically contends that his service-connected bilateral pes planus and/or bilateral ankle disabilities caused or aggravated the bilateral knee and bilateral hip disabilities.  The Veteran has been awarded service connection for his bilateral pes planus and bilateral ankle disabilities.  

Of record are two positive opinions from the Veteran's treating physician and treating chiropractor-both finding that the Veteran's current bilateral knee and bilateral hip disabilities are attributable to his bilateral pes planus.  They both provided a detailed rationale for their opinions provided in their May 2011 reports.  The Veteran's treating chiropractor also provided another positive nexus opinion in October 2013, which also included a detailed rationale for linking the Veteran's currently diagnosed bilateral knee and bilateral hip disabilities to his service-connected disabilities.  

In April 2012, the Veteran underwent a VA joints examination, during which he was diagnosed as having bilateral knee strain with minimal degenerative changes in the right knee and bilateral hip strain.  The examiner provided a negative opinion as to any relationship between the bilateral knee and bilateral hip disabilities and the service-connected disabilities.  He also included a detailed rationale for the negative opinions.  

In a July 2012 VA opinion, the examiner opined that the Veteran's bilateral knee and bilateral hip disabilities are aggravated by his service-connected bilateral pes planus and bilateral ankle disabilities.  He, too, provided a rationale for his opinion.  

Given the competing opinions with respect to the Veteran's bilateral knee and bilateral hip disabilities, the Board finds the positive and negative evidence as to their etiology is in relative equipoise.  All opinions are based upon review of the Veteran's medical history as well as physical examination of the Veteran (or review of physical examination reports), and all include a detailed rationale for their opinions.  These opinions are all supported by the evidence of record.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to service connection for right and left knee disabilities and right and left hip disabilities is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 3.310.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right hip disability is granted.

Service connection for a left hip disability is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


